RECOMMENDED FOR FULL-TEXT PUBLICATION
                              Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                     File Name: 19a0111p.06

                   UNITED STATES COURT OF APPEALS
                                 FOR THE SIXTH CIRCUIT



 UNITED STATES OF AMERICA,                               ┐
                                   Plaintiff-Appellee,   │
                                                         │
                                                         >      No. 17-1799
        v.                                               │
                                                         │
                                                         │
 TYRONE DEXTER CHRISTIAN,                                │
                                Defendant-Appellant.     │
                                                         ┘

                         Appeal from the United States District Court
                    for the Western District of Michigan at Grand Rapids.
                 No. 1:15-cr-00172-1—Robert J. Jonker, Chief District Judge.

                             Reargued En Banc: March 20, 2019

                              Decided and Filed: May 31, 2019

      Before: COLE, Chief Judge; MOORE, CLAY, GILMAN, GIBBONS, ROGERS,
   SUTTON,GRIFFIN, KETHLEDGE, WHITE, STRANCH, DONALD, THAPAR, BUSH,
          LARSEN, NALBANDIAN, READLER, and MURPHY, Circuit Judges.

                                     _________________

                                         COUNSEL

REARGUED EN BANC: Lucille A. Jewel, UNIVERSITY OF TENNESSEE, Knoxville,
Tennessee, for Appellant. Jennifer L. McManus, UNITED STATES ATTORNEY’S OFFICE,
Grand Rapids, Michigan, for Appellee. ON SUPPLEMENTAL BRIEF: Lucille A. Jewel,
William A. Beasley, Benjamin A. Johnson, Benjamin K.P. Merry, UNIVERSITY OF
TENNESSEE, Knoxville, Tennessee, for Appellant. Jennifer L. McManus, Timothy P. Verhey,
UNITED STATES ATTORNEY’S OFFICE, Grand Rapids, Michigan, for Appellee.

         ROGERS, J., delivered the opinion of the court in which GIBBONS, SUTTON,
GRIFFIN, KETHLEDGE, THAPAR, BUSH, LARSEN, NALBANDIAN, READLER, and
MURPHY, JJ., joined, and WHITE, J., joined in the judgment. THAPAR, J. (pp. 12–19),
delivered a separate concurring opinion in which NALBANDIAN, MURPHY, and READLER,
JJ., joined. WHITE, J. (pg. 20), delivered a separate opinion concurring in the judgment and in
 No. 17-1799                         United States v. Christian                           Page 2


Part I of the dissent. GILMAN, J. (pp. 21–44), delivered a separate dissenting opinion in which
COLE, C.J., MOORE, CLAY, STRANCH, and DONALD, JJ., joined, and WHITE, J., joined in
part.

                                      _________________

                                           OPINION
                                      _________________

       ROGERS, Circuit Judge. Based on a five-page-long search-warrant affidavit—which
included evidence from a confidential informant and other sources, a controlled buy, and direct
police-officer surveillance—a magistrate determined that there was probable cause to search
618 Grandville Avenue, Tyrone Christian’s home, for evidence of drug trafficking. That search
uncovered a large amount of heroin, some cocaine and marijuana, and two loaded guns.
Convicted of various drug and firearm crimes, Christian argues on appeal that the search was not
supported by probable cause. Christian questions each factual assertion in the affidavit as
insufficient to show probable cause, while the Government contends that a common-sense
examination of the totality of the circumstances, in light of the deference that a court owes to
warrant-issuing magistrates, is required by cases like Illinois v. Gates, 462 U.S. 213 (1983), and
District of Columbia v. Wesby, 138 S. Ct. 577, 589 (2018). For the reasons that follow, the
district court properly denied Christian’s suppression motion.

                                                I.

       On September 3, 2015, Officer Thomas Bush, a law enforcement officer for the Grand
Rapids Police Department, submitted an affidavit in support of a search warrant for the residence
of suspected drug trafficker Tyrone Christian at 618 Grandville Avenue in Grand Rapids,
Michigan. The affidavit provided the following information in support of Officer Bush’s belief
that there was probable cause to search Christian’s home: (1) Christian had a history of drug
trafficking at 618 Grandville, which included drug-related arrests after two separate raids in 2009
and 2011, along with four prior felony convictions for drug-related offenses between 1996 and
2011; (2) a “credible and reliable” informant had contacted law enforcement in December 2014
to notify them that Christian was dealing drugs; (3) law enforcement successfully conducted a
controlled buy from Christian in January 2015; (4) between May and September 2015, four
 No. 17-1799                         United States v. Christian                               Page 3


different subjects told law enforcement that Christian was dealing drugs and that they had
personally purchased drugs from him; (5) law enforcement had established surveillance at 618
Grandville and observed a man named Rueben Thomas “walk away from the area of [the
residence] and leave the area in a vehicle,” after which officers stopped Thomas and discovered
heroin in his car; and (6) Thomas subsequently “admitted that he had recently been at an address
on [Grandville Avenue],” but he “denied being at [Christian’s residence] contrary to
observations of the law enforcement officers.”

       A magistrate judge approved the warrant, and police officers conducted a drug raid at
Christian’s home just after midnight on September 4, 2015. During the raid, officers seized
cocaine, marijuana, over 80 grams of heroin, a cutting agent, and two loaded guns.               The
Government charged Christian with possession of heroin with intent to distribute, being a felon
in possession of a firearm, and possession of a firearm in furtherance of drug trafficking.

       Christian moved to suppress the evidence obtained from the September 3 search warrant.
The district court denied the motion, determining that the affidavit provided sufficient
information to establish probable cause and that in any event the Leon good-faith exception
would apply regardless of the probable cause determination. A jury convicted Christian on all
counts, and the district court sentenced Christian to 210 months in prison.

       Christian now appeals the district court’s denial of his motion to suppress, arguing that
the affidavit did not establish probable cause and that the Leon good-faith exception to the
exclusionary rule should not apply.       He also challenges the district court’s admission of
testimony about a jail call that occurred between Thomas and Thomas’s girlfriend, Tanisha
Edwards, before Christian was arrested. Edwards testified during trial that she told Thomas that
Christian “got the groceries out” of their house, where the “groceries” referred to a gun and
drugs. The Government introduced the testimony to help explain why law enforcement later
found a gun and drugs buried in the backyard behind the home of Christian’s mother.
 No. 17-1799                          United States v. Christian                            Page 4


                                                  II.

                                                  A.

       The search-warrant affidavit at issue here provided an ample basis for probable cause,
and the question is really not even close. The affidavit first outlined Christian’s extensive history
with drugs—four felony drug convictions from 1996, 2002, 2009, and 2011, at least two of
which were for drug trafficking. In 2009 and 2011, search warrants executed at Christian’s
home, 618 Grandville, the same place searched here, uncovered evidence of drug trafficking that
each time resulted in Christian’s arrest.

       The affidavit next detailed the reasons why officers believed that Christian had gone back
into business. In December 2014, a “credible and reliable informant” advised Officer Bush, the
affiant, that Christian was again dealing drugs. The informant also provided information about
other traffickers, including “names, nicknames, phone numbers, residences utilized by the drug
traffickers and information regarding specific drug transactions.” Officer Bush independently
corroborated “much of the information provided” by this informant. In January 2015, under the
direction of Officer Bush, the informant executed a controlled purchase of drugs from Christian.
In addition, “[w]ithin the last four months” preceding the search, meaning from May to
September of 2015, several other informants stated that “Tyrone Christian is a large scale drug
dealer” and that “they [had] purchased large quantities of heroin and crack cocaine from
Christian at [his residence] in the last four to five months.”

       That brings us to September 3, 2015, the day of the search, when, according to the
affidavit, officers established surveillance “at 618 Grandville Avenue.” The officers observed
Rueben Thomas “walk away from the area of 618 Grandville Avenue and leave the area in a
vehicle.” After stopping him for a traffic violation, officers found “approximately 20 grams of
heroin” in the form of “‘chunk[s]’ that appeared to have been removed from a larger portion of
heroin.” Thomas denied having been at 618 Grandville but admitted having been at another
address on that street. Crucially, the affidavit recounted that Thomas’s denial was “contrary to
observations of the law enforcement officers.”
 No. 17-1799                          United States v. Christian                            Page 5


        Viewing the “totality of the circumstances,” Florida v. Harris, 568 U.S. 237, 244 (2013),
through the “lens of common sense,” as the Supreme Court has instructed, id. at 248, the
conclusion is inescapable: there was probable cause to believe that a search of 618 Grandville
would uncover evidence of drug trafficking. Most readers of the affidavit would have been
surprised if it did not.

        Indeed, one element of the affidavit was independently sufficient for probable cause: the
surveillance of Rueben Thomas. Christian argues that there was no “nexus” between Thomas
and 618 Grandville because the affidavit states merely that officers saw Thomas “walk away
from the area of 618 Grandville Avenue,” rather than entering or leaving that residence. But that
selective, out-of-context reading is contradicted even by other parts of the affidavit, which later
states that “Rueben Thomas . . . denied being at [the residence], contrary to observations of the
law enforcement officers.” (Emphasis added.) While this is not a direct statement that Thomas
was seen entering or leaving 618 Grandville, the law does not require such a direct statement.
Indeed, our precedents require us to eschew such a formal requirement. “Affidavits are not
required to use magic words[.]” United States v. Allen, 211 F.3d 970, 975 (6th Cir. 2000) (en
banc). Because our job is not to reweigh the assertions in an affidavit but to ask whether the
magistrate had a substantial basis for his conclusion, United States v. Perry, 864 F.3d 412, 415
(6th Cir. 2017), the later phrase in the affidavit cannot be read out of existence. Rather, the
deferential nature of our review means that we should take that later statement—i.e., that
Thomas’s denying that he was at 618 Grandville was “contrary to observations of the law
enforcement officers”—to reconcile any doubt about where the officers saw Thomas walk away
from.

        Under that proper view of the affidavit, and paying the appropriate “great deference” to
the magistrate’s probable-cause determination, Gates, 462 U.S. at 236, the surveillance evidence
provided a substantial basis for concluding that probable cause existed.          Argument to the
contrary is unavailing. Any possible contradiction between “from the area of” and “contrary to
observations of the officers” is more readily attributable to the “haste of a criminal investigation”
under which officers often draft an affidavit supporting a search warrant. See id. at 235. Such
haste was certainly present here: Officer Bush applied for and received the warrant on the same
 No. 17-1799                        United States v. Christian                            Page 6


day of the purportedly infirm surveillance and search. To boot, police officers are mostly non-
lawyers who must draft search-warrant affidavits “on the basis of nontechnical, common-sense
judgments.” Id. at 235–36. With the benefit of hindsight, perhaps the affiant could have been
more precise. But our precedents do not require such an exacting degree of specificity. For
example, in our recent published opinion in United States v. Tagg, 886 F.3d 579 (6th Cir. 2018),
we held that probable cause existed to search the defendant’s home for child pornography despite
the supporting documents’ failure to state that the defendant had actually clicked on or viewed an
online file containing child pornography. Id. at 585–90. In doing so, we explained that probable
cause is not the same thing as proof. See id. at 589–90. Likewise, the affidavit here need not
have definitively stated that Thomas was seen leaving 618 Grandville. Rather, it need only have
“allege[d] facts that create a reasonable probability” that he did. See id at 589. From there, the
remaining inferences needed to connect 618 Grandville to Christian’s drug trafficking are quite
straightforward, given Christian’s history of dealing drugs and the officers’ finding heroin in
Thomas’s car. Under a common-sense reading of the affidavit, then, its description of the 618
Grandville surveillance easily exceeds the “degree of suspicion,” id. at 586, needed to establish
probable cause.
       Moreover, the officers who saw Thomas were assigned to “establish[] [surveillance] at
618 Grandville Avenue,” not the entire area around it. Assuming those officers were doing their
jobs, the fact that they saw Thomas at all probably means that he was very near 618 Grandville.
At the very least, that would be far from an arbitrary inference for a magistrate to draw. In
addition, the heroin found in Thomas’s car appeared to “have been removed from a larger
portion of heroin.” These facts further supported the magistrate’s determination that there was
probable cause to believe that evidence of drug dealing would be found at 618 Grandville.

       The affidavit hardly relies alone on the Thomas surveillance, however. There is also
Christian’s lengthy history of dealing drugs from 618 Grandville, the controlled purchase from
618 Grandville, and the numerous tips that Christian was recently dealing large quantities of
drugs from 618 Grandville, all of which provide further evidence still that probable cause
existed. When it comes to probable cause, “the whole is often greater than the sum of its parts—
especially when the parts are viewed in isolation.” See Wesby, 138 S. Ct. at 588 (citing United
States v. Arvizu, 534 U.S. 266, 277–78 (2002)). Even if each of these additional items would not
 No. 17-1799                          United States v. Christian                            Page 7


suffice to establish probable cause on its own, each factual allegation—whether ultimately
deficient or not—is still a relevant data point in the “totality of the circumstances” constellation,
rather than an independent thing to be lined up and shot down one by one. As in Wesby, where
the Supreme Court firmly repudiated the Court of Appeals’ attempt to isolate and explain away
each piece of evidence, here too “the totality of the circumstances gave the officers plenty of
reasons,” 138 S. Ct. at 589, to believe that there was evidence of drug trafficking in Christian’s
home.
        Probable cause therefore existed, and it is not a close call. The opposite conclusion can
be reached only by engaging in the kind of “hypertechnical[,] . . . line-by-line scrutiny,” United
States v. Woosley, 361 F.3d 924, 926 (6th Cir. 2004), of the affidavit explicitly forbidden by the
Supreme Court, see Gates, 462 U.S. at 235–36, 245 n.14. In Wesby, the Court explained that
“this kind of divide-and-conquer approach is improper,” because “[a] factor viewed in isolation
is often more ‘readily susceptible to an innocent explanation’ than one viewed as part of a
totality.” 138 S. Ct. at 589 (quoting Arvizu, 534 U.S. at 274). That is the case here too, where
alone some parts of the affidavit might be criticized but taken together they point clearly to one
conclusion: that Christian was dealing drugs from 618 Grandville.

        We are accordingly compelled to hold that there was probable cause in this case,
especially given the undemanding character of the probable-cause standard and the deferential
nature of our review. Probable cause “requires only a probability or substantial chance of
criminal activity, not an actual showing of such activity.” Tagg, 886 F.3d at 585 (quoting
Wesby, 138 S. Ct. at 586). Time and again the Supreme Court has emphasized that “[p]robable
cause ‘is not a high bar’” to clear. Wesby, 138 S. Ct. at 586 (quoting Kaley v. United States,
571 U.S. 320, 338 (2014)). Where, as here, a magistrate has issued a search warrant based on
probable cause, we “do[] not write on a blank slate.” Tagg, 886 F.3d at 586. Rather, the
magistrate’s probable-cause determination “should be paid great deference,” Gates, 462 U.S. at
236 (quoting Spinelli v. United States, 393 U.S. 410, 419 (1969)), and we overturn that decision
only “if the magistrate arbitrarily exercised his or her authority,” United States v. Brown,
732 F.3d 569, 573 (6th Cir. 2013) (citing United States v. Greene, 250 F.3d 471, 478 (6th Cir.
2001)). We are “not permitted to attempt a de novo review of probable cause.” Tagg, 886 F.3d
 No. 17-1799                          United States v. Christian                         Page 8


at 586 (citing Gates, 462 U.S. at 238–39; United States v. King, 227 F.3d 732, 739 (6th Cir.
2000)).

          The conclusion that probable cause existed to search Christian’s home is compelled,
moreover, by our recent published decision in United States v. Hines, 885 F.3d 919 (6th Cir.
2018), in which we emphasized the importance of the totality-of-the-circumstances approach:
“Not all search warrant affidavits include the same ingredients,” we said before recognizing that
“[i]t is the mix that courts review to decide whether evidence generated from the search may be
used or must be suppressed.” Id. at 921–22. The affidavit at issue in Hines, like the one here,
was substantial. Both included, among other things, recent evidence of drug-related activity:
there, a confidential informant’s statement that one day earlier he had seen drugs at the
subsequently searched home; here, the officers’ finding heroin in Thomas’s car after having
observed his leaving 618 Grandville.       But the takeaway from Hines most salient here is
methodological, not analogical: Hines requires us to look holistically at what the affidavit does
show, instead of focusing on what the affidavit does not contain, or the flaws of each individual
component of the affidavit.       Doing the former establishes probable cause here.    Rejecting
probable cause on the affidavit in this case would therefore fly in the face of Hines, a well-
reasoned precedential decision.

                                                B.
          Apart from whether the affidavit contained enough to establish probable cause,
Christian’s suppression motion was properly denied because of the good-faith exception of
United States v. Leon, 468 U.S. 897 (1984). Under Leon, the exclusionary rule does not bar from
admission “evidence seized in reasonable, good-faith reliance on a search warrant that is
subsequently held to be defective.” Id. at 905. If somehow the affidavit at issue here could be
deemed insufficient to establish probable cause, then this is a case in the very heartland of the
Leon exception. Contrary to Christian’s argument, the affidavit was not “bare bones.” We
reserve that label for an affidavit that merely “states suspicions, or conclusions, without
providing some underlying factual circumstances regarding veracity, reliability, and basis of
knowledge.” United States v. Washington, 380 F.3d 236, 241 n.4 (6th Cir. 2004) (quoting
United States v. Van Shutters, 163 F.3d 331, 337 (6th Cir. 1998)). To further describe the bare-
 No. 17-1799                          United States v. Christian                            Page 9


bones standard is to show why it does not apply here. We have said that, to be considered bare
bones, an affidavit must be “so lacking in indicia of probable cause” as to make an officer’s
“belief in its existence [ ] objectively unreasonable.” United States v. Laughton, 409 F.3d 744,
748 (6th Cir. 2005). In United States v. Williams, 224 F.3d 530 (6th Cir. 2000), we described
how woefully deficient an affidavit must be before it meets this standard:

       An example of a “bare bones” affidavit is found in Gates, 462 U.S. at 239, where
       the Court, pointing to one from Nathanson v. United States, 290 U.S. 41 (1933),
       said, “A sworn statement of an affiant that ‘he has cause to suspect and does
       believe that’ liquor illegally brought into the United States is located on certain
       premises will not do.” Another illustration was taken from Aguilar v. Texas, 378
U.S. 108 (1964), that “[a]n officer’s statement that ‘affiants have received reliable
       information from a credible person and believe’ that heroin is stored in a home, is
       likewise inadequate.” Gates, 462 U.S. at 239. Thus, a “bare bones” affidavit is
       similar to, if not the same as, a conclusory affidavit. It is “one which states ‘only
       the affiant’s belief that probable cause existed.’” United States v. Finch, 998 F.2d
349, 353 (6th Cir. 1993) (quoting United States v. Ciammitti, 720 F.2d 927, 932
       (6th Cir. 1983)).

Williams, 224 F.3d at 533.

       Although one can split hairs with the affidavit in this case, it is impossible to deny that it
contains factual allegations, not just suspicions or conclusions.        Importantly, each factual
allegation, regardless of any infirmities, at least purports to link Christian to drug trafficking at
618 Grandville. An affidavit need only present “some connection, regardless of how remote it
may have been,” United States v. White, 874 F.3d 490, 497 (6th Cir. 2017) (quoting Laughton,
409 F.3d at 749–50), or, in other words, establish a “minimally sufficient nexus between the
illegal activity and the place to be searched,” United States v. Brown, 828 F.3d 375, 385 (6th
Cir. 2016) (quoting United States v. Carpenter, 360 F.3d 591, 596 (6th Cir. 2004) (en banc)), to
avoid the bare-bones designation and thus be one upon which an officer can rely in good faith.
The affidavit here necessarily satisfies this low requirement. To hold otherwise would be to
equate the five-page, extensively sourced affidavit here with the short, conclusory, and self-
serving ones for which the bare-bones designation ought to be reserved.

       Our decision in United States v. Hython, 443 F.3d 480 (6th Cir. 2006), is almost
completely inapposite here. We held there that the affidavit—which recounted only a single,
 No. 17-1799                        United States v. Christian                         Page 10


undated controlled purchase—did not satisfy the good-faith exception. Id. at 486, 488–89.
Although the affidavit linking 618 Grandville to drug dealing did include information about a
controlled purchase that Christian contends was stale, any similarity between this case and
Hython ends there. This case is like Hython only if, engaging in the methodological error
forbidden by the Supreme Court in Wesby, one completely ignores most of the affidavit by
discounting each item one by one. Indeed, Hython by negative inference supports the existence
of good-faith reliance here by showing just how unsubstantiated an affidavit must be to fail to
qualify under Leon’s good-faith exception.

       This is a particularly egregious case to misapply the good-faith exception given the utter
lack of police wrongdoing. The “exclusionary rule is designed to deter police misconduct rather
than to punish the errors of judges and magistrates.” Leon, 468 U.S. at 916. As the Supreme
Court explained in Leon, “the marginal or nonexistent benefits produced by suppressing
evidence obtained in objectively reasonable reliance on a subsequently invalidated search
warrant cannot justify the substantial costs of exclusion.” Id. at 922. This balance supports the
principle that, as we said in Carpenter, the good-faith exception requires “a less demanding
showing than the ‘substantial basis’ threshold required to prove the existence of probable cause
in the first place.” 360 F.3d at 595–96 (quoting United States v. Bynum, 293 F.3d 192, 195 (4th
Cir. 2002) (citation omitted)). Refusing to adhere to those decisions in a case like Christian’s
would unduly exalt the Fourth Amendment interest marginally served by deterring nonculpable
conduct over the public interest in combatting crime—and would amount to effective disregard
of Supreme Court precedent as well as our own.

                                               C.

       Finally, it is questionable to conclude that the district court erred by admitting the
challenged telephone-call evidence. In any event, we may affirm if we can say with “fair
assurance” that any such error did not “substantially sway[]” the judgment. Kotteakos v. United
States, 328 U.S. 750, 765 (1946). That is the case here. As explained above, the evidence
obtained in accordance with the search warrant was properly admitted. Because suppression was
correctly denied, the jury properly heard, for example, evidence that officers found 70 grams of
heroin next to two loaded guns in Christian’s basement and cocaine and marijuana in other parts
 No. 17-1799                         United States v. Christian                        Page 11


of the house, that the DNA found on one of the guns matched Christian’s, and that Christian’s
cell phone contained text messages about drug trafficking. Considering that evidence, the phone
call added relatively little: it connected Thomas and Christian, which provided a basis for the
jury to conclude that Christian had sold drugs to Thomas, and it linked Christian to a third gun.
But even had that evidence not been admitted, no jury could have acquitted Christian on these
charges. The evidence against him was too damning. Admitting the phone-call statements was
therefore harmless.

                                                   III.

       The judgment of the district court is affirmed.
 No. 17-1799                        United States v. Christian                          Page 12


                                      _________________

                                       CONCURRENCE
                                      _________________

       THAPAR, Circuit Judge, concurring. I concur in the majority opinion. There was
probable cause to search Tyrone Christian’s house, and, at the very least, the officers executed
that search in good faith. But because of our precedent, we must ignore critical evidence of
which the officers undisputedly knew and isolate the good-faith analysis to the four corners of
the affidavit. See United States v. Laughton, 409 F.3d 744, 751–52 (6th Cir. 2005). I write
separately to explain why Laughton’s limit on the good-faith exception conflicts with Supreme
Court precedent and should be overruled.

                                                I.

       Officer Thomas Bush’s affidavit included a number of facts linking Christian and his
house to drug trafficking: (1) Christian had four drug-crime convictions in the past nineteen
years (two of which involved conduct that occurred at his house); (2) a confidential informant
had purchased drugs from Christian at his house nine months earlier; (3) within the past four
months, several “subjects” told the officers that they had purchased “large quantities” of drugs
from Christian at his house; and, finally, (4) on the day of the search, officers stopped Rueben
Thomas after they saw him leave the “area of” Christian’s house and discovered 20 grams of
heroin in Thomas’s car. R. 42-1, Pg. ID 114–15. Critically, Thomas’s heroin showed current
drug dealing at Christian’s house, supplementing the older information in Bush’s affidavit. But
the link between Thomas’s heroin and Christian’s house was blurry because the affidavit was
vague. The affidavit did not say that the officers saw Thomas interact with Christian or that they
saw Thomas inside Christian’s house—only that they saw him “walk away from the area of”
Christian’s house. Id. at 115.

       Still, the magistrate believed the affidavit was good enough and granted the officers’
request for a search warrant. After obtaining the warrant, the officers searched Christian’s house
and uncovered extensive evidence of drug dealing: marijuana, cocaine, heroin, drug packaging
materials, and two guns. Based on this evidence, Christian was convicted of possessing a
 No. 17-1799                          United States v. Christian                         Page 13


controlled substance with intent to distribute, possessing a firearm in furtherance of drug
trafficking, and being a felon in possession of a firearm.

        Christian claims the evidence against him should have been suppressed, arguing that the
officers lacked probable cause to search his house and that the good-faith exception to the
exclusionary rule does not apply. Because of Laughton, the parties’ good-faith arguments are
restricted to the language of the affidavit. And because that language is vague on a critical
point—the link between Thomas’s heroin and Christian’s house—the parties parse through the
affidavit and debate the best interpretation of its language (almost as if they were interpreting a
statute).

        But uncontroverted evidence shows that on the day of the search, surveilling officers
twice observed Thomas interacting with Christian at Christian’s house. First, Thomas met with
Christian for “approximately five minutes” in the driveway of his house. R. 152, Pg. ID 1131–
32. Then, later that afternoon, Thomas returned and went inside for about two hours. After he
left, the officers stopped him and discovered the heroin. These facts link Thomas and his heroin
to Christian and his house. But, unfortunately, they were left out of the affidavit. The first
encounter did not make it into the affidavit at all, and the second one did only in the vague terms
described above.

        Laughton confines us to the words of that vague affidavit in evaluating whether the good-
faith exception applies. We cannot consider the officers’ actual observations or determine the
reason those observations did not make it into the affidavit.

                                                 II.

        Laughton is wrong. To see why, we need to start with first principles. The Fourth
Amendment protects “[t]he right of the people to be secure . . . against unreasonable searches
and seizures.” U.S. Const. amend. IV. But it does not spell out how we are to protect that right.
When the Fourth Amendment was ratified, the only way to enforce its protections was through
private tort suits against officers—the exclusionary rule, Section 1983, and Bivens actions did
not yet exist. See Collins v. Virginia, 138 S. Ct. 1663, 1676 (2018) (Thomas, J., concurring)
(“Historically, the only remedies for unconstitutional searches and seizures were ‘tort suits’ and
 No. 17-1799                          United States v. Christian                           Page 14


‘self-help.’”); Gardner v. Neil, 4 N.C. 104, 104 (1814) (stating that “the action of trespass is the
only proper form of action” for a Fourth Amendment violation); Akhil R. Amar, The Bill of
Rights as a Constitution, 100 Yale L.J. 1131, 1176–78 (1991); William Baude & James Y. Stern,
The Positive Law Model of the Fourth Amendment, 129 Harv. L. Rev. 1821, 1840 (2016).

       That changed in 1914 when the Supreme Court first excluded evidence obtained in
violation of the Fourth Amendment. Weeks v. United States, 232 U.S. 383 (1914). The facts in
Weeks were extreme: officers, lacking any particularized information or a warrant, broke into
the defendant’s home, took incriminating documents, then returned and took even more. See id.
at 386, 393–94. To deter such flagrant misconduct by law enforcement, the Supreme Court
created the exclusionary rule. Id. at 393–94; see also United States v. Leon, 468 U.S. 897, 906,
908, 916–17 (1984).      The underlying premise is that police are less likely to engage in
misconduct if they know that any evidence obtained thereby will be inadmissible at trial.

       But the Supreme Court has recognized that suppression often comes with its own
“substantial” costs—both to the criminal justice system (letting the guilty (and possibly
dangerous) go free) and to the truth-seeking process. Leon, 468 U.S. at 907–08. So the Supreme
Court has repeatedly reminded us that suppression should always be “our last resort, not our first
impulse.” Herring v. United States, 555 U.S. 135, 140 (2009) (quoting Hudson v. Michigan, 547
U.S. 586, 591 (2006)) (internal quotation mark omitted). In turn, several principles constrain the
application of the exclusionary rule. First, exclusion is not an individual right but a rule aimed at
deterrence. Id. at 141. Second, a Fourth Amendment violation is a necessary—but not a
sufficient—ground for exclusion. Id. Third, and perhaps most importantly, the value of any
future police deterrence must outweigh suppression’s “substantial social costs.” Hudson, 547
U.S. at 596.

       Assuming there is a Fourth Amendment violation, how exactly should courts balance the
costs versus the benefits of suppression? Again, the Supreme Court tells us: look at the
misconduct. Exclusion must deter egregious misconduct—misconduct “sufficiently deliberate
that exclusion can meaningfully deter it, and sufficiently culpable that such deterrence is worth
the price paid by the justice system.” Herring, 555 U.S. at 144. In contrast, when officers act in
an objectively reasonable but mistaken manner, exclusion serves no purpose. Leon, 468 U.S. at
 No. 17-1799                         United States v. Christian                           Page 15


919. That is so even if that mistake violated a suspect’s Fourth Amendment rights. See Hudson,
547 U.S. at 596.

       In short, the ultimate focus must be on the nature of police misconduct. That conduct
must exhibit “deliberate, reckless, or grossly negligent disregard for Fourth Amendment rights”
to trigger the exclusionary rule. Davis v. United States, 564 U.S. 229, 238 (2011) (internal
quotation marks omitted); Herring, 555 U.S. at 144 (adding systemic negligence to the list).

                                                III.

       Of course, focusing on police misconduct does not excuse courts from looking at the
affidavit. Indeed, the affidavit is where courts must start. Leon, 468 U.S. at 915. But the
ultimate inquiry is whether, considering “all of the circumstances,” the officers acted reasonably
when relying on the blessing of the judge. Herring, 555 U.S. at 145 (quoting Leon, 468 U.S. at
922 n.23). And to make this determination, “we must consider the actions of all the police
officers involved.” Id. at 140 (citing Leon, 468 U.S. at 923 n.24).

       This is where Laughton went astray. Laughton’s refusal to look beyond the affidavit is,
in effect, a judgment that factual omissions are always culpable misconduct. To start, Leon
precludes such an all-or-nothing approach to the exclusionary rule. 468 U.S. at 922 n.23, 923
n.24 (explaining that good faith depends on “all of the circumstances”). But more importantly,
the underlying premise is not true—omitted facts usually do not stem from misconduct at all but
from isolated negligence or the time pressures that officers often face during investigations.
Indeed, an officer would have practically no incentive to leave favorable information out of an
affidavit. See Hudson, 547 U.S. at 596 (stating “the value of deterrence depends upon the
strength of the incentive to commit the forbidden act”). Doing so would only increase the
chance that a magistrate may reject the warrant application and “leav[e] the officer empty-
handed.” United States v. Thomas, 908 F.3d 68, 74–75 & n.3 (4th Cir. 2018).

       Because there is no nefarious conduct to deter, the best that excluding evidence may do in
this scenario is encourage more careful affidavit drafting. While that is a laudable goal, it is not
worth the substantial costs of exclusion. See Herring, 555 U.S. at 141; Hudson, 547 U.S. at 596.
Those costs are particularly high in an omitted-facts situation: when an officer in fact reasonably
 No. 17-1799                         United States v. Christian                           Page 16


relied on the magistrate’s warrant for a search, and that search yielded evidence proving that the
defendant is in fact guilty. Under that scenario, the exclusionary rule cannot “pay its way.”
Davis, 564 U.S. at 238 (quoting Leon, 468 U.S. at 919).

         The Supreme Court’s instruction to focus on culpability is enough to show that the good-
faith analysis must consider facts that are not included in the affidavit. But the Supreme Court
has been even more explicit. In Sheppard, an officer under severe time pressure used the wrong
warrant application form for his search (a form for drugs rather than murder). Massachusetts v.
Sheppard, 468 U.S. 981, 986 (1984). The magistrate judge explained that edits were necessary
but only made some of them; as a result, the warrant still authorized only a search for drugs. Id.
at 986–87. Despite the obvious error, the Court held that the good-faith exception applied. In
doing so, it rejected the argument that the officers’ reliance on a facially invalid warrant
undermined good faith. Given the circumstances, “[t]he officers . . . took every step that could
reasonably be expected of them.”        Id. at 987–89.    Among other things, they thoroughly
investigated the suspect in a short amount of time, sought the advice of a district attorney,
presented the warrant application to a judge, and trusted that he had fixed it. Id. at 984, 988–89.
Those facts were not in the affidavit but still were relevant to the Sheppard court. Thus,
Sheppard “forecloses . . . a categorical rule” that the good-faith exception depends entirely on the
face of the warrant itself. United States v. Franz, 772 F.3d 134, 146 (3d Cir. 2014); accord
United States v. Frazier, 423 F.3d 526, 534–35 (6th Cir. 2005). And Sheppard’s logic extends to
affidavits and any other documents in a warrant application.

         Indeed, our sister circuits have applied the good-faith exception when affidavits (often
prepared under time pressure) omitted a few words that were needed to establish probable cause.
See, e.g., United States v. McKenzie-Gude, 671 F.3d 452, 456–57, 460 (4th Cir. 2011); United
States v. Martin, 297 F.3d 1308, 1320 (11th Cir. 2002).           Even the Tenth Circuit, which
purportedly follows a “four corners” rule, still considers (1) additional information presented to
the issuing judge, (2) “information relating to the warrant application process,” and
(3) “testimony illuminating how a reasonable officer would interpret factual information
contained in an affidavit.” See United States v. Knox, 883 F.3d 1262, 1272 & n.9 (10th Cir.
2018).
 No. 17-1799                              United States v. Christian                                 Page 17


        In addition, we already allow courts to look outside facially valid documents to see if
there was a Fourth Amendment violation that compels suppression. For example, if a facially
valid warrant was rooted in culpable misconduct, then the good-faith exception does not apply.
See Herring, 555 U.S. at 146 (“If the police have been shown to be reckless in maintaining a
warrant system, or to have knowingly made false entries to lay the groundwork for future false
arrests, exclusion would certainly be justified . . . .”); see also Franks v. Delaware, 438 U.S. 154,
155–56 (1978). Likewise, a facially valid warrant cannot support good faith if the officers
purposely withheld damaging information from it to present an “incomplete and misleading”
picture to the magistrate. United States v. West, 520 F.3d 604, 611–12 (6th Cir. 2008). In other
words, we already consider facts outside the affidavit when evaluating good faith—we just
consider facts that undermine probable cause and ignore facts that support it. Under Laughton,
outside facts are a one-way ratchet in favor of criminals. This disparity upsets the cost-benefit
balance at the heart of the good-faith exception: we should only undermine the truth-finding
function of the criminal justice system when necessary to deter culpable misconduct.

                                                      IV.

        What would a world without Laughton look like in practice? No court can envision
every situation in which good faith does or does not apply.                  But a few things are clear.
Whenever an affidavit’s four corners are thorough enough to satisfy Leon, the good-faith
exception applies (barring some sort of culpable misconduct by the police). Indeed, Leon is a
low bar. An affidavit exceeds the Leon bar when it contains “some connection” between “the
illegal activity and the place to be searched,” even if that connection is “remote” and supported
by only a slight “modicum of evidence.” United States v. White, 874 F.3d 490, 496–97 (6th Cir.
2017) (quoting United States v. Carpenter, 360 F.3d 591, 596 (6th Cir. 2004) (en banc) (internal
quotation marks omitted)).          Too often courts raise the Leon bar, making it practically
indistinguishable from the probable cause standard itself.1 Doing so effectively eliminates the


        1In  a perfect world, Laughton would not be as problematic because the good-faith exception would apply
unless the affidavit was skeletal. Yet courts have extended the “bare bones” exception to good faith well beyond
Supreme Court precedent. This case is a perfect example. Leon itself said that an affidavit supports good faith
when it “provide[s] evidence sufficient to create disagreement among thoughtful and competent judges as to the
existence of probable cause.” 468 U.S. at 926. That is what we have here, as the dueling majority and dissent
 No. 17-1799                              United States v. Christian                                 Page 18


good-faith exception, or at the very least reduces it to a limited, narrow role. But when properly
applied, Leon means that in most cases an affidavit will satisfy the good-faith exception. In the
instances when an affidavit is vague on a critical point, however, courts must go further and ask
whether the officers were objectively culpable in relying on that affidavit. To answer that
question, courts must consider all the circumstances that bear on the officers’ culpability,
including any time pressure that the officers were under, what facts were known to the officers
but omitted from the affidavit, and how defective the affidavit was without that omitted
information.

          The dissent claims that this culpability-focused approach would entail a subjective
“expedition into the minds of police officers.” Dissenting Op. Part II (quoting Leon, 468 U.S. at
922 n.23). Yet the Supreme Court already explained that looking at an “officer’s knowledge and
experience . . . does not make the test . . . subjective.” Herring, 555 U.S. at 145–46 (emphasis
added). Courts are not “inquiring into the subjective beliefs of law enforcement officers” when
they consider “actual uncontroverted facts” known to them. McKenzie-Gude, 671 F.3d at 460–
61 (citing Herring, 555 U.S. at 145). Neither the good-faith exception nor Supreme Court
precedent require that we bury our heads in the sand and ignore uncontroverted evidence. We
should follow the Supreme Court’s lead and consider such evidence when determining the
officers’ culpability. See Herring, 555 U.S. at 146–47; Sheppard, 468 U.S. at 987–89. To do
anything less is to ignore the very purpose for the exclusionary rule in the first place.

          Indeed, this case proves the point.            Surveilling officers twice observed Thomas
interacting with Christian at Christian’s house. That is an uncontroverted fact, not a subjective
belief.    And that fact, had it been included in the affidavit, would have at the very least
established good faith under Leon. A tight time constraint, not culpable conduct, is the most
likely reason that this information was left out. See Majority Op. Part II.A. In contrast, if
officers saw Thomas at a different house meeting with someone other than Christian, this would
be a different case. In that light, the vague language in the affidavit (“the area of” Christian’s
house) would objectively appear to be intentional obfuscation rather than negligent oversight.


opinions show. But despite this thoughtful disagreement, the dissent continues further to say that the affidavit
cannot even satisfy good faith.
 No. 17-1799                        United States v. Christian                         Page 19
Rawle 42-1, Pg. ID 115.     And under those circumstances, the outside facts would support
suppression. But with the facts we have, suppressing the evidence serves no societal purpose.

       In short, courts can only apply the good-faith exception by evaluating officer conduct and
can only evaluate officer conduct by looking beyond the four corners of the affidavit. The time
has come for us to get in line with the Supreme Court’s good-faith doctrine. We should overrule
Laughton.
 No. 17-1799                        United States v. Christian                         Page 20


                           ______________________________________

                             CONCURRING IN THE JUDGMENT
                           ______________________________________

       HELENE N. WHITE, Circuit Judge, concurring in the judgment. I join in Part I of Judge
Gilman’s opinion. However, because I conclude that the search-warrant affidavit was sufficient
to justify a reasonably well-trained officer’s good-faith reliance on the magistrate’s finding of
probable cause, United States v. White, 874 F.3d 490, 496 (6th Cir. 2017), I concur in the result
of the majority opinion.
 No. 17-1799                           United States v. Christian                              Page 21


                                         _________________

                                               DISSENT
                                         _________________

        RONALD LEE GILMAN, Circuit Judge, dissenting. Considering the totality of the
circumstances, I believe that the facts set forth in the affidavit fail to establish a “fair probability”
that drug activity was occurring at Christian’s residence (the Residence) at the time the search
warrant was executed. See United States v. Brooks, 594 F.3d 488, 492 (6th Cir. 2010). I also do
not think that the exception established in United States v. Leon, 468 U.S. 897 (1984), applies in
the present case because the affidavit does not establish a sufficient nexus between the Residence
and drug activity at the time of the search.

        The majority’s conclusion that the issue of probable cause is “really not even close”
strikes me as totally unsupportable. See Maj. Op. 4. Unlike the majority, I acknowledge that
whether there was probable cause and whether the good-faith exception is met are close calls.
But I ultimately conclude that the affidavit falls short because it does not provide any
“particularized facts” connecting the Residence to drug activity at the time that the search
warrant was executed. See United States v. McPhearson, 469 F.3d 518, 524 (6th Cir. 2006). I
therefore respectfully dissent.

                                      I. PROBABLE CAUSE

        “To establish probable cause adequate to justify issuance of a search warrant, the
governmental entity or agent seeking the warrant must submit to the magistrate an affidavit that
establishes ‘a fair probability that contraband or evidence of a crime will be found in a particular
place.’” Brooks, 594 F.3d at 492 (quoting United States v. Berry, 565 F.3d 332, 338 (6th
Cir. 2009)). This requires “a nexus between the place to be searched and the evidence sought,”
McPhearson, 469 F.3d at 524 (quoting United States v. Carpenter, 360 F.3d 591, 594 (6th
Cir. 2004) (en banc)), at the time the warrant is issued, United States v. Hython, 443 F.3d 480,
485 (6th Cir. 2006). The probable-cause standard is practical and nontechnical. United States v.
Frazier, 423 F.3d 526, 531 (6th Cir. 2005). In other words, a reviewing court should consider
the “totality of the circumstances” rather than “engage in line-by-line scrutiny of the warrant
 No. 17-1799                          United States v. Christian                            Page 22


application’s affidavit.” United States v. Williams, 544 F.3d 683, 686 (6th Cir. 2008). But the
court must limit its “review of the sufficiency of the evidence supporting probable cause . . . to
the information presented in the four-corners of the affidavit.” Frazier, 423 F.3d at 531.

       The totality-of-the-circumstances approach requires us to examine each piece of evidence
in the affidavit to assess its probative value and then determine whether those pieces of evidence
are as a whole sufficient to establish probable cause. Gardenhire v. Schubert, 205 F.3d 303, 315
(6th Cir. 2000) (explaining that, in the context of an arrest, “[p]robable cause determinations
involve an examination of all facts and circumstances within an officer’s knowledge at the time
of an arrest” (quoting Estate of Dietrich v. Burrows, 167 F.3d 1007, 1012 (6th Cir. 1999)));
United States v. Valenzuela, 365 F.3d 892, 897 (10th Cir. 2004) (“[C]ourts may not engage in a
‘divide-and-conquer’ analysis of facts to determine whether probable cause existed. However,
neither may a court arrive at probable cause simply by piling hunch upon hunch. Thus, in
assessing the totality of the circumstances, a reviewing court ‘must examine the facts
individually in their context to determine whether rational inferences can be drawn from them’
that support a probable cause determination.” (emphasis added) (citations omitted)).

       A. Observations of Thomas

       I will begin by analyzing the probative value of the evidence presented in the four corners
of the affidavit, starting with the officers’ observations of Thomas. Then, as the Supreme Court
instructed in District of Columbia v. Wesby, 138 S. Ct. 577 (2018), I will consider each piece of
the evidence “as a factor in the totality of the circumstances.” See id. at 588 (citations omitted).

       According to the affidavit, law-enforcement officers observed Thomas “walk away from
the area” of the Residence and leave in a vehicle on the day that the search warrant was issued.
They followed Thomas and stopped him after an unknown period of time for a driving infraction.
During the stop, the officers found approximately 20 grams of heroin in Thomas’s vehicle.
Crucially, the affidavit does not state that the officers saw Thomas entering or leaving the
Residence, even though their surveillance was targeted specifically at that property. Nor does it
say that Thomas was seen with Christian. In fact, the affidavit does not assert any connection at
all between Christian and Thomas.
 No. 17-1799                          United States v. Christian                               Page 23


       True enough, the affidavit states that, during the traffic stop, “Rueben Thomas admitted
that he had recently been at an address on Grandville Avenue in the City of Grand Rapids but
denied being at 618 Grandville[,] contrary to observations of the law enforcement officers.” But
I decline to interpret this “contrary to observations” statement as an indication that the officers
saw Thomas actually entering or leaving the Residence itself. Officer Bush was undoubtedly
aware that any evidence of Thomas being at the Residence would be highly relevant to the
probable-cause determination, but chose instead to state simply that Thomas was seen walking in
“the area of 618 Grandville”—a vague description that does not place Thomas at the Residence.
Absent a direct statement that Thomas was seen entering or leaving the Residence, or even at the
Residence in any sense, I find no basis to read such a factual assertion into the affidavit.

       The majority, on the other hand, contends that the affidavit’s lack of a direct statement
that Thomas was at the Residence is attributable to the “haste of a criminal investigation,”
Maj. Op. 5 (quoting Illinois v. Gates, 462 U.S. 213, 235 (1983)), and that no “magic words” are
required, Maj. Op. 5 (quoting United States v. Allen, 211 F.3d 970, 975 (6th Cir. 2000) (en
banc)). But the affidavit’s inclusion of the specific, nontechnical language “from the area”
appears to me more consistent with an honest acknowledgement that the officers did not observe
Thomas at the Residence itself. In fact, the common-sense meaning of the language “from the
area” suggests that Thomas was near but not at the Residence when observed by the officers.

       The majority also notes that the affidavit “need only have ‘allege[d] facts that create a
reasonable probability” that “Thomas was seen leaving 618 Grandville.” Maj. Op. 6 (alteration
in original) (quoting United States v. Tagg, 886 F.3d 579, 589 (6th Cir. 2018)). This statement
reflects a subtle but crucial error. The affidavit must contain facts establishing that probable
cause exists to believe that evidence of drug activity will be present in the Residence at the time
of the search. Stated differently, probable cause must be established in relation to whether there
is evidence of drug activity in the Residence, not in relation to whether Thomas was seen leaving
the Residence. See United States v. Brooks, 594 F.3d 488, 492 (6th Cir. 2010) (“To establish
probable cause adequate to justify issuance of a search warrant, the governmental entity or agent
seeking the warrant must submit to the magistrate an affidavit that establishes ‘a fair probability
 No. 17-1799                         United States v. Christian                           Page 24


that contraband or evidence of a crime will be found in a particular place.’” (quoting United
States v. Berry, 565 F.3d 332, 338 (6th Cir. 2009))).

       This leaves us to consider the significance of the following: A single individual with no
known connection to Christian was seen walking away from the area of the Residence and then
leaving that area in a car. He was followed by officers for an unknown amount of time to a
subsequent location where a traffic stop was conducted, during which heroin was found in the
vehicle. If this provides any nexus at all between evidence of drug trafficking and the Residence,
that nexus is so speculative and attenuated that it cannot, without more, support a finding of
probable cause. See United States v. Arvizu, 534 U.S. 266, 274 (2002) (noting that a hunch is
insufficient to support a finding of reasonable suspicion for a Terry stop, and that the reasonable-
suspicion standard is easier to satisfy than the probable-cause standard).

       To conclude otherwise would allow officers seeking a search warrant to rely on
speculation that drug activity near a residence is related to that residence, significantly lowering
the burden for the government to show probable cause in areas where drugs are prevalent.
Because the government cites no case that would support such a proximity test for establishing
probable cause, I believe that the officers’ observation of Thomas has little value on its own. But
that does not end the inquiry. We must consider, as I do below, whether other evidence in the
record bolsters or corroborates a connection between Thomas’s alleged drug activity and the
Residence, such that the magistrate could have found a fair probability that evidence of drug
trafficking would be found at the Residence at the time of the search.

       B. Tips from unidentified informants

The affidavit further states:

       Within the last four months, your affiant has been involved in or received
       information from several debriefs of subjects who have stated that Tyrone
       Christian is a large scale drug dealer. These subjects further stated that they have
       purchased large quantities of heroin and crack cocaine from Christian at
       618 Grandville Avenue . . . in the last four to five months.

       Officer Bush’s assertion that he received information from unidentified “subjects” omits
critical particulars. Among other things, the affidavit does not identify the number of individuals
 No. 17-1799                         United States v. Christian                           Page 25


who made the statements, explain what constituted a “debrief,” identify the contexts in which the
debriefs occurred, or even specify the date that the information was received (all of the
information could have been received four months before the search).

       More importantly, Officer Bush’s statement gives no indication as to the veracity or
reliability of the information obtained. He did not assert any belief concerning the reliability or
veracity of the subjects’ comments, let alone provide any factual basis by which the magistrate
could assess their reliability or veracity. See United States v. Helton, 314 F.3d 812, 822 (6th Cir.
2003) (explaining that, under Sixth Circuit precedent, an affidavit “must contain a statement
about some of the underlying circumstances indicating the informant was credible or that his
information was reliable” (quoting United States v. Smith, 182 F.3d 473, 477 (6th Cir. 1999))).

       The affidavit’s complete failure to address the credibility and reliability of the
information provided by the subjects is even more glaring when juxtaposed with Officer Bush’s
inclusion of a paragraph supporting the credibility and reliability of the confidential informant
who conducted the controlled buy in January 2015. With regard to this latter informant, Officer
Bush stated that “[y]our affiant was able to confirm much of the information provided by the
credible and reliable informant through information maintained by the Grand Rapids Police
Department, other credible and reliable informants, public information sources and other law
enforcement agencies.” This statement indicates that Officer Bush was well aware that hearsay
statements from informants should be accompanied by an explanation of their credibility and
reliability. Accordingly, his failure to do so with respect to information obtained from the
unidentified subjects implies the absence of any such indicia.

       An affidavit establishing probable cause based on an informant’s tip must also provide
facts identifying the basis of the informant’s knowledge. United States v. Frazier, 423 F.3d 526,
532 (6th Cir. 2005). “The ‘basis for knowledge’ factor uses the degree of detail in a tip to infer
whether the tipster ‘had a reliable basis for making his statements.’” Helton, 314 F.3d at 822
(quoting Smith, 182 F.3d at 477). Although Officer Bush’s affidavit states that the basis of the
subjects’ knowledge was that they had each purchased drugs from Christian at the Residence, the
affidavit provides almost no details about the purchases beyond identifying the types of drugs
involved. The unidentified subjects did not state exactly when they had purchased drugs from
 No. 17-1799                          United States v. Christian                        Page 26


Christian, the amount of the drugs purchased, or whether they entered the Residence and saw any
controlled substances or other evidence of drug trafficking inside. This lack of detail further
reduces the probative value of the information obtained from these sources.

       “[I]n the absence of any indicia of the informants’ reliability, courts insist that the
affidavit contain substantial independent police corroboration.” Frazier, 423 F.3d at 532. There
is no evidence in the present case that the police corroborated any of the information obtained
from the unidentified subjects. The affidavit does not indicate that the police engaged in any
ongoing surveillance of the Residence, conducted subsequent controlled purchases, or otherwise
tried to verify that Christian was currently using the Residence to sell drugs. And although the
police established surveillance of the Residence on the very day that the affidavit was executed,
the affidavit contains no observations by the police suggesting that Christian was then using the
Residence as a base of operations.

       Because the information from these unidentified subjects lacks any indicia of veracity or
reliability and was not corroborated by subsequent police investigation, it should be accorded
little weight in determining whether there was probable cause to search the Residence. See
United States v. McPhearson, 469 F.3d 518, 524 n.3 (6th Cir. 2006) (“Thus, an allegation of
drug dealing based on information from an untested confidential informant is insufficient to
establish probable cause to search the alleged drug dealer’s home.            However, where the
allegation of drug dealing is coupled with independently corroborated information from police
officers, it may be sufficient to establish probable cause.”); Helton, 314 F.3d at 822 (concluding
that little weight should be given to statements from an informant whose reliability has not been
determined); see also United States v. Allen, 211 F.3d 970, 976 (6th Cir. 2000) (en banc) (noting
that an anonymous tip, even one that is “rich in particulars,” will not be enough to establish
probable cause if only innocent details are corroborated by the police, but holding that a
magistrate may find probable cause to search a residence when “a known person, named to the
magistrate, to whose reliability an officer attests with some detail, states that he has seen a
particular crime and particular evidence, in the recent past”).
 No. 17-1799                           United States v. Christian                           Page 27


       C. The January controlled buy

       Christian also contends that the evidence of the January 2015 controlled buy was stale
when the affidavit was executed eight months later, and thus could not have supported a finding
of probable cause to search the Residence. The government disputes this contention, arguing
that because the officers sought records and indicia of continuous drug trafficking, the evidence
was not stale.

       “[S]tale information cannot be used in a probable cause determination.” United States
v. Perry, 864 F.3d 412, 414 (6th Cir. 2017) (quoting United States v. Frechette, 583 F.3d 374,
377 (6th Cir. 2009)); see also United States v. Harris, 255 F.3d 288, 299 (6th Cir. 2001)
(“Because probable cause to search is concerned with facts relating to a presently existing
condition, . . . there arises the unique problem of whether the probable cause which once existed
has grown stale.” (quoting United States v. Spikes, 158 F.3d 913, 923 (6th Cir. 1998))). Whether
evidence is stale is a flexible inquiry that does not “create an arbitrary time limitation within
which discovered facts must be presented to a magistrate.” United States v. Greene, 250 F.3d
471, 480 (6th Cir. 2001) (quoting Spikes, 158 F.3d at 923). In considering the length of time
between the events listed in the affidavit and the application for the warrant, a court should
consider several factors, including:

       [1] the character of the crime (chance encounter in the night or regenerating
       conspiracy?), [2] the criminal (nomadic or entrenched?), [3] the thing to be seized
       (perishable and easily transferable or of enduring utility to its holder?), [and 4] the
       place to be searched (mere criminal forum of convenience or secure operational
       base?) . . . .

Spikes, 158 F.3d at 923 (quoting Andresen v. State, 331 A.2d 78, 106 (Md. Ct. Spec.
App. 1975)).

                 1. Second and fourth Spikes factors

       There is little question that the second and fourth factors weigh in favor of finding that
the evidence of the January controlled buy was not stale. The affidavit supports the conclusion
that Christian had been occupying the Residence in Grand Rapids since at least 2009 and was
thus “entrenched” in the community. See Frechette, 583 F.3d at 379 (finding that the defendant
 No. 17-1799                             United States v. Christian                          Page 28


was entrenched when evidence in the affidavit indicated that he had lived in the residence in
question for 16 months). Moreover, courts have repeatedly held that a defendant’s residence “is
clearly a ‘secure operational base.’” Id. (quoting United States v. Paull, 551 F.3d 516, 522 (6th
Cir. 2009)); see also United States v. Powell, 603 F. App’x 475, 478 (6th Cir. 2015) (concluding
that an individual’s home “is more like a secure operational base than a mere forum of
convenience”).

               2. First Spikes factor

       The first and third factors, however, weigh in favor of finding that the evidence of the
controlled buy was stale. With regard to the first factor, “[i]f an affidavit recites activity
indicating protracted or continuous conduct, time is of less significance.”             United States
v. Henson, 848 F.2d 1374, 1382 (6th Cir. 1988) (quoting United States v. Haimowitz, 706 F.2d
1549, 1554–55 (11th Cir. 1983)).            This court has used both the terms “protracted and
continuous” and “ongoing and continuous.” Compare Perry, 864 F.3d at 415, with United States
v. Hython, 443 F.3d 480, 485 (6th Cir. 2006).            Both variations appear to encompass two
principles: that the conduct extended over a significant period of time and that it continued up to
(or close to) the time of the search. (For clarity, I will use “protracted” for the first principle and
“continuous” for the latter.) The key question, then, is whether the affidavit contains facts
supporting an inference that Christian was engaged in recurrent or sustained drug-trafficking
activity up to the time of the search.

       As this court has pointed out:

       The crime at issue in this case—the sale of drugs out of a residence—is not
       inherently ongoing. Rather, it exists upon a continuum ranging from an
       individual who effectuates the occasional sale from his or her personal holdings of
       drugs to known acquaintances, to an organized group operating an established and
       notorious drug den. The inclusion of outdated information has been insufficient
       to render an entire affidavit stale when the affidavit as a whole establishes that the
       criminal activity in question is ongoing and continuous, or closer to the “drug
       den” end of the continuum.

Hython, 443 F.3d at 485. But if the affidavit, taken as a whole, suggests that the defendant is
engaged in something closer to the “occasional sale from . . . personal holdings,” id., then
“information goes stale very quickly ‘because drugs are usually sold and consumed in a prompt
 No. 17-1799                         United States v. Christian                          Page 29


fashion,’” United States v. Brooks, 594 F.3d 488, 493 (6th Cir. 2010) (quoting Frechette,
583 F.3d at 378).

       Here, Officer Bush explains that “a credible and reliable informant” engaged in a
controlled purchase of drugs from Christian at the Residence in January 2015, eight months
before Officer Bush sought the warrant at issue in this case. But the affidavit provides almost no
detail regarding the controlled buy—it does not state whether the officers observed the buy,
identify the type or amount of the controlled substance purchased, indicate how the purchase was
initiated, or reveal if the informant had purchased drugs from Christian previously. Nor does the
affidavit disclose whether the informant saw large quantities of drugs in Christian’s possession
or in the Residence. See United States v. Abernathy, 843 F.3d 243, 255 (6th Cir. 2016) (noting
that a large quantity of drugs found in a trash can outside of a residence would suggest “repeated
and ongoing drug activity in the residence”). Nothing about the January 2015 single controlled
buy of an unknown quantity of an unknown drug by an informant with an unknown relationship
to Christian suggests that Christian was engaged in protracted or continuous drug trafficking.

       In sum, the affidavit reflects only a single purchase from a reliable informant eight
months before the search and no other credible evidence of drug activity beyond four prior drug
convictions ranging from 4 to 19 years old (the significance of these drug convictions for the
probable-cause determination will be discussed in further detail below). I therefore conclude that
the affidavit does not establish that Christian was engaged in protracted and continuous drug
trafficking. Cf. United States v. Sinclair, 631 F. App’x 344, 348 (6th Cir. 2015) (evaluating the
Spikes staleness factors and concluding that the crime at issue was “an ongoing drug trafficking
conspiracy” when a confidential informant reported purchasing heroin from the defendant “for
several years,” and the officers observed the defendant engaging in activity consistent with drug
trafficking over the most recent 12 months, with the last observation occurring just 15 days
before the search warrant was executed at the defendant’s residence); United States v. Greene,
250 F.3d 471, 481 (6th Cir. 2001) (finding protracted and continuous drug trafficking where a
reliable confidential informant reported purchasing drugs from the defendant at his residence at
least 12 times, the last purchase occurring 23 months before the search warrant executed,
 No. 17-1799                         United States v. Christian                          Page 30


because the informant also stated that a package was sent from the residence to a known drug
dealer less than one month prior to the execution of the warrant).

               3. Third Spikes factor

       With regard to the third factor—whether the evidence to be seized is of enduring utility to
the holder—the government contends that the warrant sought not just controlled substances, but
also records of drug trafficking and firearms used in drug trafficking. These latter two categories
of evidence, it argues, are likely to endure, even if controlled substances themselves are not. To
support this argument, the government relies on United States v. Burney, 778 F.3d 536 (6th Cir.
2015). But Burney is distinguishable from the present case because there was no dispute that the
17-page affidavit in Burney provided ample evidence that the property had been used as a stash
house for “a large-scale drug trafficking and money laundering operation— . . . a regenerating,
enduring criminal enterprise that bears no resemblance to a ‘chance encounter in the night.’” Id.
at 538, 541–42. Such an extensive operation was likely to involve “scales, weapons, safes,
bagging materials, and the like,” evidence that was “not readily consumable” and thus unlikely to
“be consumed or to disappear.” Id. at 541.

       In his affidavit in the present case, Officer Bush acknowledged the distinction between
those who occasionally sell from their own supply—and thus produce little lasting evidence—
and those who sell regularly for profit using extensive networks that likely involve durable
evidence like records and firearms. True enough, Officer Bush stated in the affidavit that he was
seeking records and firearms related to extensive drug-trafficking operations. But this statement
assumes what the affidavit tried and, I believe, ultimately failed to prove by substantial
evidence—that Christian was engaged in organized and extensive drug-trafficking operations
likely to involve not just controlled substances, but also records and firearms.

       Because the government has provided credible evidence of only a single sale of an
unknown quantity of a controlled substance in January 2015, rather than “a large-scale drug
trafficking and money laundering operation,” see id., it failed to provide a reason to believe that
records of drug trafficking and firearms would be found at the Residence. Whether such records
are durable is thus irrelevant. And “because drugs are usually sold and consumed in a prompt
 No. 17-1799                         United States v. Christian                          Page 31


fashion,” evidence of a single drug sale became stale “very quickly,” well before the search was
executed eight months later. See United States v. Abernathy, 843 F.3d 243, 250 (6th Cir. 2016)
(quoting United States v. Brooks, 594 F.3d 488, 493 (6th Cir. 2010)); see also United States v.
Hython, 443 F.3d 480, 486 (6th Cir. 2006) (noting the limited evidentiary value of an undated
controlled buy absent evidence of any recent drug activity at the residence). The third factor thus
weighs in favor of finding the evidence of the controlled buy to be stale.

                4. Conclusion on staleness

         I believe that the first and third Spikes factors control the determination of whether
evidence of the controlled buy is stale in this case. Although Christian is entrenched in the
community and his residence would be a secure base of operations, the key question is whether
evidence of drug activity would be found there at the time of the search. With no reliable
evidence of continuous and protracted drug activity, the eight-month-old controlled buy was
stale.

         This court’s decision in Brooks offers strong support for my conclusion.          Brooks
considered whether an affidavit was sufficient to establish probable cause to search the
defendant’s residence for evidence of drug crimes. Crucially, the affiant-officer arrested the
defendant for aggravated drug trafficking at the defendant’s residence and, in the process,
smelled marijuana and observed marijuana seeds in plain view. The officer also found $1,000 in
cash on the defendant after conducting a pat-down search. Later that day, the affiant-officer
executed the affidavit in support of the search warrant.       This court held that the officer’s
observations alone were sufficient to support probable cause. Brooks, 594 F.3d at 495.

         But the affidavit in Brooks also contained several other pieces of information that, by
themselves, were held to be insufficient to establish probable cause. These were: (1) four tips
from confidential informants, stating that the defendant was trafficking in cocaine, with the tips
ranging from one to five years old at the time that the affidavit was executed; (2) a 20-month-old
tip from a confidential informant, stating that the defendant was selling cocaine from his
residence; and (3) two controlled buys made by a confidential informant almost eight months
before the affidavit was executed. The court noted:
 No. 17-1799                         United States v. Christian                           Page 32


       [T]here is no question but that this information is stale for purposes of
       establishing probable cause in its own right. All of the information is regarding
       drug transactions that took place, at the most recent, approximately six months
       prior to the date of the affidavit. Given the mobile and quickly consumable nature
       of narcotics, evidence of drug sales or purchases loses its freshness extremely
       quickly.

Id. at 493 n.4. Similarly, the single controlled buy conducted in the present case was stale when
the warrant was executed eight months later. Cf. United States v. Yates, 501 F. App’x 505, 511
(6th Cir. 2012) (concluding that evidence of a single drug transaction occurring at a residence
was not stale when the transaction occurred within ten days of the affidavit’s execution); United
States v. Pinson, 321 F.3d 558, 565 (6th Cir. 2003) (concluding that evidence of a single
controlled purchase was not stale when the warrant was issued three days later).

       D. Criminal history

       The next matter to be considered is Christian’s criminal record. Although “a person’s
criminal record [demonstrating multiple drug offenses] alone does not justify a search of his or
her home[,]” United States v. Payne, 181 F.3d 781, 790–91 (6th Cir. 1999), it is relevant to the
probable-cause inquiry, United States v. Berry, 565 F.3d 332, 339 (6th Cir. 2009). The affidavit
in question here asserts that Christian, at the time that the warrant was issued, had a 19-year-old
conviction for possession of less than 25 grams of cocaine and a 13-year-old conviction for an
unspecified second controlled-substance offense.        Christian has an additional six-year-old
conviction for the delivery/manufacture of marijuana and a four-year-old conviction for the
delivery/manufacture of cocaine.

       The majority’s contention that these convictions support a conclusion that Christian was
engaged, at some point, in protracted drug activity is problematic. See Maj. Op. 4. Precedent
instructs us to consider “[t]he relative recency of a set of actions and their relative closeness in
time to each other.”    United States v. Perry, 864 F.3d 412, 415 (6th Cir. 2017).           These
convictions are each several years apart, and even the most recent conviction predates the
January 2015 controlled buy by four years.        Nothing about these old convictions and the
controlled buy is inconsistent with a conclusion that Christian was simply “effectuat[ing] the
 No. 17-1799                          United States v. Christian                           Page 33


occasional sale from his or her personal holdings of drugs to known acquaintances.” See United
States v. Hython, 443 F.3d 480, 485 (6th Cir. 2006).

       But even assuming that these convictions, combined with the fact that two search
warrants were executed at the Residence in 2009 and 2011, support a conclusion that Christian
was engaged in protracted drug sales at the Residence at some point, there is no evidence to
suggest that these sales were continuous at the time the warrant was sought and executed in
September 2015. See United States v. Helton, 314 F.3d 812, 822 (6th Cir. 2003) (noting that
even where “the likely duration of th[e] evidence is relatively long,” the evidence may still be
stale if enough time has passed between the tip and the execution of the warrant); United States
v. Brown, 828 F.3d 375, 384 n.3 (6th Cir. 2016) (concluding that a 12-year-old conviction for
conspiracy to distribute marijuana was insufficient to establish that an individual was a known
drug dealer at the time the warrant was executed).

       The key issue is whether a search-warrant affidavit establishes a fair probability that the
evidence sought will be found at the place identified at the time the warrant is executed. Hython,
443 F.3d at 485. Emphasizing the temporal requirement of this test, this court found in Hython
that “[e]ven had the affidavit stated that from time out of mind, [the residence to be searched]
had been a notorious drug den, some recent information would be necessary to eliminate the
possibility that a transfer in ownership or a cessation of illegal activity had not taken place.” Id.
at 486; see also United States v. McPhearson, 469 F.3d 518, 524 (6th Cir. 2006) (concluding that
the magistrate may “draw the inference that evidence of wrongdoing would be found in the
defendants’ homes” when the affidavit reflects “the independently corroborated fact that the
defendants were known drug dealers at the time the police sought to search their homes”).

       Neither the majority nor the government has identified any case in which a record of past
drug convictions, without recent credible evidence of drug activity, was sufficient to establish
that a defendant was engaged in protracted and continuous drug dealing.             This court has
generally relied on past drug convictions in combination with a defendant’s recent drug activity
in applying the principle that, “[i]n the case of drug dealers, evidence is likely to be found where
the dealers live.” United States v. White, 874 F.3d 490, 501 (6th Cir. 2017) (alteration in
original) (quoting United States v. Jones, 159 F.3d 969, 975 (6th Cir. 1998)); see also United
 No. 17-1799                          United States v. Christian                           Page 34


States v. Miggins, 302 F.3d 384, 393 (6th Cir. 2002) (finding probable cause to search the
defendant’s residence where his criminal record indicated that he had been convicted of cocaine
charges and officers observed him signing for a package of cocaine delivered at a second
location immediately before the issuance of the warrant).

       Absent additional recent reliable evidence, then, old criminal convictions cannot support
a finding that drug activity is continuous at the time of the search. Our legal system has long
held a strong policy against using propensity evidence to suggest an inference that an individual
who has once committed a crime continues to engage in criminal activity. See Fed. R. Evid.
404(b)(1) (“Evidence of a crime, wrong, or other act is not admissible to prove a person’s
character in order to show that on a particular occasion the person acted in accordance with the
character.”). Although the Federal Rules of Evidence do not come into play when deciding the
validity of a search warrant, the aim of Rule 404 is similar to the purpose of the staleness rule: to
ensure that decisionmakers—whether jurors or magistrates—do not improperly assume based on
past wrongs that an individual is currently engaging in the specific criminal conduct at issue. See
Old Chief v. United States, 519 U.S. 172, 179–82 (1997) (discussing the prejudicial nature of
propensity evidence). By allowing the government to rely in part on Christian’s stale prior
convictions, the majority is lowering the probable-cause threshold for former convicts and
stripping away their rights guaranteed by the Fourth Amendment.

       I therefore conclude that Christian’s prior criminal convictions, even when considered
with the eight-month-old controlled buy, do not establish that he was engaged in protracted and
continuous drug activity. And absent some “independently corroborated fact that the defendant[]
w[as a] known drug dealer[] at the time the police sought to search [his] home,” probable cause
did not exist to search the Residence based on Christian’s criminal record. See McPhearson, 469
F.3d at 524.

       E. Totality of the circumstances

       As discussed above, the caselaw makes clear that the probable-cause determination must
be based on the “totality of the circumstances.” United States v. Williams, 544 F.3d 683, 686
(6th Cir. 2008). The court should therefore evaluate the weight of the evidence when considered
 No. 17-1799                         United States v. Christian                          Page 35


as a whole. At this juncture, I note that the equivalent of only one page of the affidavit is
dedicated to facts specifically related to Christian. The majority repeatedly points out that the
affidavit is five pages long, see Maj. Op. 1, 9, but the affidavit mostly concerns generic
information, including Officer Bush’s qualifications and the general nature of drug
investigations.

       Even though the relevant portion of the affidavit is short and the information contained
therein problematic, I recognize that this is not necessarily fatal. For instance, “[w]here recent
information corroborates otherwise stale information, probable cause may be found.” United
States v. Spikes, 158 F.3d 913, 924 (6th Cir. 1998) (alteration in original) (quoting United States
v. Henson, 848 F.2d 1374, 1381–82 (6th Cir. 1988)) (concluding that evidence of drug residue in
a residence’s trash cans and an officer’s recent observations of individuals leaving the residence
to sell drugs nearby “refreshed . . . otherwise stale information” contained in the affidavit). But
no reliable evidence corroborates the stale evidence in the affidavit under review.

       In addition, evidence from an informant whose reliability is not known can be
corroborated by independent information from police officers. McPhearson, 469 F.3d at 524
n.3; United States v. Hammond, 351 F.3d 765, 772 (6th Cir. 2003) (noting the “minimal
probative value” of a tip from an informant of unknown reliability, but concluding that “the tip
can take on an increased level of significance for probable cause purposes, if corroborated by the
police through subsequent investigation”).     But there is no evidence that the officers here
attempted to corroborate the information provided by the unidentified subjects. And even if the
previous controlled buy could be considered to corroborate subsequent information from
unidentified sources, the single buy did not corroborate allegations that protracted and
continuous drug activity was occurring at the Residence.

       In sum, the affidavit shows that (1) two search warrants were executed for drugs at the
Residence years ago, (2) Christian has a history of years-old drug convictions, (3) he engaged in
one sale of drugs at the Residence eight months prior to the execution of the search warrant,
(4) unidentified subjects of unknown reliability reported that Christian was selling drugs at
unspecified times in more recent months, and (5) a man with no known connection to Christian
was found to be in possession of drugs after leaving “the area” of the Residence on the date of
 No. 17-1799                         United States v. Christian                          Page 36


the search-warrant affidavit.    This evidence, even under the totality-of-the-circumstances
approach, fails to establish a “fair probability” that drug activity was occurring at the Residence
at the time the search warrant was executed. See United States v. Brooks, 594 F.3d 488, 492 (6th
Cir. 2010).

       The majority relies on United States v. Hines, 885 F.3d 919 (6th Cir. 2018), in arguing to
the contrary. Maj. Op. 8 (quoting Hines, 885 F.3d at 921–22) (“‘Not all search warrant affidavits
include the same ingredients,’ we said before recognizing that “‘[i]t is the mix that courts review
to decide whether evidence generated from the search may be used or must be suppressed.’”
(alteration in original)). But the facts of Hines actually lend further support to my position that
the warrant here did not establish probable cause to search the Residence.

       The affidavit at issue in Hines contained the following evidence in support of a warrant to
search the house in question, owned by Hines’s mother: (1) a reliable confidential informant told
officers five months prior to the warrant’s execution that the defendant was selling large amounts
of heroin from the house; (2) a statement from the same informant that he had seen heroin at the
house the day before the search; (3) several months of surveillance of the house by
law-enforcement officers documented the defendant’s comings and goings; (4) a tip from a
second reliable confidential informant the day before the warrant’s execution stated that he was
meeting the defendant at a nearby club to discuss an incoming heroin shipment; (5) officers’
observations of the defendant driving “in a manner consistent with narcotics traffickers” to the
club at the designated time; (6) statements from the second informant that he had received heroin
from the defendant numerous times and was always instructed to meet him at the house to
receive that heroin; (7) a tip from the second informant that he was instructed to collect heroin
from the defendant at the house on the day that the warrant was executed; (8) three-year-old
wiretaps identifying the defendant as a significant heroin trafficker; (9) the two-year-old seizure
of $33,500 from a third individual outside the house (believed to be payment from Hines for a
kilogram of cocaine); and (10) a subsequent statement from this individual that he had previously
provided the defendant with heroin and cocaine. Hines, 885 F.3d at 922.

       All of the evidence detailed above in Hines directly linked the residence to heroin
trafficking at the time of the search through information from reliable informants and specific
 No. 17-1799                          United States v. Christian                           Page 37


observations by officers that corroborated the information provided by those informants. And
after comparing this evidence with that used to support affidavits in other cases, the court in
Hines ultimately concluded that the affidavit at least satisfied the Leon good-faith standard, if not
probable cause. Id. at 924–28.

        The affidavit at issue here, in contrast, fails to establish anything more than a speculative
connection between drug activity and the Residence at the time of the search. This is the “hunch
upon hunch” approach found unacceptable in United States v. Valenzuela, 365 F.3d 892, 897
(10th Cir. 2004). Unlike the affidavit in Hines, the affidavit here contains no recent evidence of
drug activity at the Residence. The search warrant was therefore not supported by probable
cause. Under these circumstances, the deference that would otherwise be due to the issuing
magistrate is unjustified. See United States v. Leon, 468 U.S. 897, 914 (1984) (“Deference to the
magistrate . . . is not boundless.”); Massachusetts v. Upton, 466 U.S. 727, 733 (1984) (noting
that we apply a “deferential standard of review” to an issuing magistrate’s probable-cause
determination, but that the determination will not be upheld if the evidence, viewed as a whole,
does not provide a “substantial basis” for that determination).

        But the majority contends that the Supreme Court’s decision in District of Columbia
v. Wesby, 138 S. Ct. 577 (2018), prevents us from “discounting each item [in the affidavit] one
by one.”     Maj. Op. 10.    Similarly, according to the majority, “Hines requires us to look
holistically at what the affidavit does show, instead of focusing on what the affidavit does not
contain, or the flaws of each individual component of the affidavit.” Maj. Op. 8. The majority
seems to believe that those cases prevent us from assessing the probative value of each bit of
material information contained in an affidavit. That is not what the caselaw forbids, and nor
should it.

        To the contrary, under the totality-of-the-circumstances approach, we assess the probative
value of each piece of evidence in the affidavit and then determine whether those pieces of
evidence are, as a whole, sufficient to establish probable cause—in other words, we review the
“mix” of unique “ingredients” in the affidavit.       See Hines, 885 F.3d at 921–22; see also
Gardenhire v. Schubert, 205 F.3d 303, 315 (6th Cir. 2000) (explaining that, in the context of an
arrest, “[p]robable cause determinations involve an examination of all facts and circumstances
 No. 17-1799                           United States v. Christian                           Page 38


within an officer’s knowledge at the time of an arrest” (quoting Estate of Dietrich v. Burrows,
167 F.3d 1007, 1012 (6th Cir. 1999))); Valenzuela, 365 F.3d at 897 (“[I]n assessing the totality
of the circumstances, a reviewing court must examine the facts individually in their context to
determine whether rational inferences can be drawn from them that support a probable cause
determination.” (citations and internal quotation marks omitted)).

       The D.C. Circuit’s error in Wesby was that it “viewed each fact ‘in isolation, rather than
as a factor in the totality of the circumstances.’” Wesby, 138 S. Ct. at 588 (quoting Maryland v.
Pringle, 540 U.S. 366, 372 n.2 (2003)). Specifically, the Court of Appeals erred by engaging in
a “divide-and-conquer analysis,” id. (quoting United States v. Arvizu, 534 U.S. 266, 274 (2002)),
whereby it dismissed facts that were “not sufficient standing alone to create probable cause,” id.
(emphasis in original). I have not done that here. Instead, I have considered each fact “as a
factor in the totality of the circumstances,” but nonetheless conclude that the affidavit was
insufficient to establish probable cause. See id. (quoting Pringle, 540 U.S. at 372 n.2).

       The majority’s approach, on the other hand, is problematic because it contains
“inferences drawn upon inferences.” See United States v. Laughton, 409 F.3d 744, 750 (6th
Cir. 2005). It infers that the officers saw Thomas leave the Residence, that the heroin found in
Thomas’s vehicle was connected to the Residence, that tips from unidentified informants are
reliable without any indicia of credibility and without corroboration, and that a stale controlled
buy and old criminal convictions establish that Christian was engaged in continuous and
protracted drug activity at the time of the search. The totality-of-the-circumstances test is not a
license for the majority to list problematic evidence, stacking inference upon inference, and
contend in a conclusory manner that “taken together [the affidavit] point[s] clearly to one
conclusion: that Christian was dealing drugs from 618 Grandville.” Maj. Op. 7. Rather, the
Supreme Court in Wesby instructed lower courts to view each fact “as a factor in the totality of
the circumstances” and to “consider ‘the whole picture.’” See Wesby, 138 S. Ct. at 588 (citations
omitted). This requires us to explain how individual pieces of evidence corroborate one another,
which the majority has failed to do.
 No. 17-1799                         United States v. Christian                         Page 39


                           II. LEON GOOD-FAITH EXCEPTION

       This brings me to the Leon good-faith exception. Under the Leon good-faith standard,
suppression should be limited to “circumstances in which the benefits of police deterrence
outweigh the heavy costs of excluding ‘inherently trustworthy tangible evidence’ from the jury’s
consideration.” United States v. White, 874 F.3d 490, 496 (6th Cir. 2017) (quoting United States
v. Leon, 468 U.S. 897, 907 (1984)). The test is “whether a reasonably well trained officer would
have known that the search was illegal despite the magistrate’s decision.” Id. (quoting United
States v. Hodson, 543 F.3d 286, 293 (6th Cir. 2008)).

       Four situations have been identified by the Supreme Court in which an officer could not
reasonably believe that a search was valid, despite the issuance of a warrant. See Laughton, 409
F.3d at 748 (citing Leon, 468 U.S. at 914–23). One of those is where the affidavit is “so lacking
in indicia of probable cause as to render official belief in its existence entirely unreasonable.”
Leon, 468 U.S. at 923 (quoting Brown v. Illinois, 422 U.S. 590, 610–11 (1975) (Powell, J.,
concurring in part)). Such an affidavit has been characterized as “bare bones.” Id. at 915, 926.
A “bare bones affidavit is one that merely ‘states suspicions, beliefs, or conclusions, without
providing some underlying factual circumstances regarding veracity, reliability, and basis of
knowledge.’” United States v. McPhearson, 469 F.3d 518, 526 (6th Cir. 2006) (quoting United
States v. Weaver, 99 F.3d 1372, 1378 (6th Cir. 1996)). In contrast, a sufficient affidavit must
contain some “particularized facts that indicate veracity, reliability, and basis of knowledge and
go beyond bare conclusions and suppositions.” Id.

       This court held in Laughton “that a determination of good-faith reliance, like a
determination of probable cause, must be bound by the four corners of the affidavit.” Laughton,
409 F.3d at 751. Judge Thapar, concurring in the present case, now recommends that we
overrule Laughton. But I believe that Laughton correctly decided that “the good faith exception
to the exclusionary rule does not permit consideration of information known to a police officer,
but not included in the affidavit, in determining whether an objectively reasonable officer would
have relied on the warrant.” Id. at 752.
 No. 17-1799                         United States v. Christian                          Page 40


       The test for good-faith reliance is an objective one. Leon, 468 U.S. at 919 n.20. In Leon,
the Supreme Court reasoned that “sending state and federal courts on an expedition into the
minds of police officers would produce a grave and fruitless misallocation of judicial resources.”
Id. at 922 n.23 (quoting Massachusetts v. Painten, 389 U.S. 560, 565 (1968) (White, J.,
dissenting)).   This court held in Laughton that the same reasoning applies to the issue of
considering information outside of the affidavit “in determining whether an objectively
reasonable officer would have relied on the warrant.” Laughton, 409 F.3d at 752. Allowing
courts to consider such extrinsic information would “lead to the very kind of subjectivity that the
Supreme Court has repeatedly and explicitly rejected.” Id. Future cases would require courts to
engage in the subjective and time-consuming inquiry of “determin[ing] not only how much
affiants knew, but also when and from whom they learned it.” See id.

       Judge Thapar disagrees, citing Herring v. United States, 555 U.S. 135 (2009), for the
proposition that courts already consider “a particular officer’s knowledge and experience, but
that does not make the test any more subjective than the one for probable cause, which looks to
an officer’s knowledge and experience, but not his subjective intent.” Id. at 145–46 (internal
citations omitted). But the Supreme Court in Herring was noting only that we should consider a
police officer’s general background knowledge and experience. In support of this proposition,
the Court cited Ornelas v. United States, 517 U.S. 690 (1996), in which Chief Justice Rehnquist
observed that “a police officer views the facts through the lens of his police experience and
expertise” and that “a police officer may draw inferences based on his own experience in
deciding whether probable cause exists.” Id. at 699–700. Considering an officer’s general
background knowledge and experience is an entirely different inquiry from considering what
relevant facts were known to the officer at the time of the search. The latter requires us to
“inquir[e] into the subjective awareness of arresting officers,” see Herring, 555 U.S. at 145,
whereas the former does not.

       Furthermore, “Leon . . . make[s] clear that the relevant question is whether the officer
reasonably believed that the warrant was properly issued, not whether probable cause existed in
fact.” United States v. Carpenter, 360 F.3d 591, 598 (6th Cir. 2004) (en banc) (Gilman, J.,
concurring) (emphasis in original). Information extrinsic to the affidavit and not presented to the
 No. 17-1799                          United States v. Christian                            Page 41


magistrate is not relevant to the inquiry of whether the officer reasonably believed that the
warrant was properly issued. Accordingly, I find no basis to conclude that this court’s decision
in Laughton is inconsistent with Supreme Court precedent.

       Applying the above principles, I acknowledge that whether the good-faith standard is met
in this case is a close call. But I ultimately conclude that the affidavit falls short because it does
not provide any particularized facts connecting the Residence to drug activity at the time that the
search warrant was executed.

       The majority, in concluding otherwise, argues that our decision in United States
v. Hython, 443 F.3d 480 (6th Cir. 2006), “is almost completely inapposite here,” Maj. Op. 9.
I completely disagree. In Hython, the affidavit contained information that the officers had, at
some unidentified point, conducted a controlled buy of crack cocaine at the residence to be
searched. But because “the affidavit include[d] no observation of deliveries to the address, no
monitoring of the frequency or volume of visitors to the house, no second controlled buy, [and]
no further surveillance whatsoever,” “the affidavit [wa]s patently insufficient” to allow a
reasonable officer to believe that the affidavit established probable cause to search the residence.
Hython, 443 F.3d at 486, 488–89.

       Similarly, the affidavit in the present case primarily relies on a single stale controlled buy
to link the Residence to drug activity at the time of the search. It does not provide any credible
evidence that drug activity continued at the Residence in the eight-month interim, and the single
instance of contemporary surveillance did not link the Residence to drug activity by anything
more than speculation that Thomas purchased drugs at the Residence. This court’s decision in
Hython is thus very much on point with regard to the Leon good-faith issue.

       Moreover, this court has held that the Leon good-faith standard was not satisfied where
“the ‘evidence in the affidavit connecting the crime to the residence [wa]s so vague as to be
conclusory or meaningless.’” McPhearson, 469 F.3d at 527 (quoting United States v. Frazier,
423 F.3d 526, 537 (6th Cir. 2005)) (finding that the Leon standard was not satisfied where the
affidavit reflected that officers had arrested the defendant at his residence on an assault charge
and found him in possession of cocaine, but where there was no evidence connecting the
 No. 17-1799                          United States v. Christian                           Page 42


defendant or his residence to drug trafficking); see also United States v. Brown, 828 F.3d 375,
384–86 (6th Cir. 2016) (holding that, in the search of a residence, the Leon good-faith standard
was not satisfied despite the affidavit’s allegations that the defendant was arrested for attempting
to deliver heroin 21 days prior to the search, a drug dog had alerted to the odor of narcotics in the
defendant’s car, the defendant exchanged text messages discussing drug prices, and the
defendant had a 12-year-old conviction for conspiracy to distribute marijuana).

       In contrast, this court has held that an affidavit was sufficient to satisfy the Leon
good-faith standard where the affidavit provided a material link between the criminal activity
alleged and the residence in question at the time of the search. See United States v. White, 874
F.3d 490, 494, 498 (6th Cir. 2017) (finding the Leon good-faith standard satisfied where the
affiant stated that officers received a tip that the defendant, who had an extensive criminal
history involving drugs, was selling drugs from his residence, and the officers initiated,
observed, and recorded a controlled buy from the defendant in the driveway of the residence less
than 72 hours before the affidavit was executed); United States v. Higgins, 557 F.3d 381, 391
(6th Cir. 2009) (concluding that the affidavit met the Leon good-faith standard where it stated
that a named informant told officers that he had purchased drugs from the defendant’s residence
earlier that day); Frazier, 423 F.3d at 536 (finding the Leon good-faith standard satisfied when
the affidavit reflected that two recorded controlled buys were conducted by an informant at the
defendant’s previous residence seven months before the search, that drugs were found at the
defendant’s previous residence two months before the search, that a named informant reported
buying two pounds of marijuana from the defendant weekly, and that phone records showed that
the defendant was in constant contact with known drug dealers); Carpenter, 360 F.3d at 593
(finding the Leon standard satisfied where the affidavit supporting a warrant to search the
residence alleged that a police officer conducting an aerial search spotted numerous marijuana
plants directly connected by a road to the residence).

       Unlike the affidavit evidence considered in White, Higgins, Frazier, and Carpenter,
Christian’s criminal history and the January 2015 controlled buy do not establish a nexus
between the Residence and drug activity at the time of the search. Such a nexus is required for
the Leon good-faith exception to apply. See Hython, 443 F.3d at 488–89.
 No. 17-1799                         United States v. Christian                          Page 43


       And although closer in time to the execution of the search, the information received from
the unidentified subjects indicating that Christian was engaged in large-scale drug trafficking
from the Residence was “so vague as to be conclusory or meaningless.” See Frazier, 423 F.3d at
536 (quoting Carpenter, 360 F.3d at 596). Where statements “are heavily discounted due to their
minimal trustworthiness and reliability, they add little to the probable cause determination” and,
accordingly, “a reasonable officer would recognize that without more corroboration,
the . . . affidavit came well short of establishing probable cause.”     United States v. Helton,
314 F.3d 812, 825 (6th Cir. 2003).

       An investigation by law-enforcement officers can corroborate tips of unknown reliability.
But the observation of Thomas “walk[ing] away from the area” of the Residence before he was
later found with heroin in his vehicle does not provide this additional corroboration. At best, the
observation allows for only speculation that Thomas purchased the drugs from the Residence.
Such speculation cannot reasonably be thought to support a finding of probable cause. See
White, 874 F.3d at 498 (noting that a bare-bones affidavit is one that contains “a mere
affirmation of suspicion and belief without any statement of adequate supporting facts” (quoting
Nathanson v. United States, 290 U.S. 41, 46 (1933))). As a result, I conclude that no reasonable
officer would have believed that the affidavit established probable cause to search the Residence
at the time the affidavit was executed.

       I also believe that my conclusion is in line with the policy behind the Leon good-faith
exception to the exclusionary rule. The majority argues that “this is a case in the very heartland
of the Leon exception,” and that “[t]his is a particularly egregious case to misapply the
good-faith exception given the utter lack of police wrongdoing.” Maj. Op. 8, 10. I respectfully
disagree. This court in United States v. McClain, 444 F.3d 556 (6th Cir. 2005), held that the
Leon exception applied because “[t]here was indeed nothing more that [the officer] ‘could have
or should have done under these circumstances to be sure his search would be legal.’” Id. at 566
(quoting United States v. Thomas, 757 F.2d 1359, 1368 (2d Cir. 1985)).

       In the present case, however, the officers could have and should have done a lot more.
There is no evidence in the affidavit that they engaged in ongoing or repeated surveillance,
arranged subsequent controlled buys, or otherwise monitored for “hallmarks of drug dealing” at
 No. 17-1799                         United States v. Christian                            Page 44


the Residence. See United States v. McPhearson, 469 F.3d 518, 527 (6th Cir. 2006); Hython,
443 F.3d at 486, 488–89. Suppressing the evidence in this case would incentivize police officers
to take such actions to corroborate unreliable information and describe such actions in their
search-warrant applications. Instead, the majority allows the Leon good-faith exception, which
was intended to be applied only in “unique cases,” see McClain, 444 F.3d at 565, to excuse
sloppy police work.

                            III. TELEPHONE-CALL EVIDENCE

       I will now briefly discuss Christian’s challenge to the district court’s decision to admit
the recorded telephone call between Thomas and Thomas’s girlfriend, Tanisha Edwards. The
majority concludes that, if the district erred in admitting this evidence, the error was harmless.
Maj. Op. 10–11. But the majority’s determination relies on its conclusion affirming the district
court’s decision to admit the evidence obtained in accordance with the search warrant. Because
I disagree and conclude that the court erred in admitting the evidence obtained pursuant to the
warrant, I do not consider the court’s error regarding the phone-call evidence harmless.

                                      IV. CONCULSION

       In sum, considering the totality of the circumstances, I believe that the information in the
affidavit fails to establish probable cause and that the Leon good-faith exception does not apply.
I would therefore hold that the district court erred in denying Christian’s motion to suppress the
evidence obtained pursuant to the search warrant. Accordingly, I respectfully dissent.